UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7384



PHILLIP MARK SHAFER,

                                             Petitioner - Appellant,

          versus


STATE OF MARYLAND,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:07-cv-02088-PJM)


Submitted:   January 22, 2008            Decided:   February 29, 2008


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Mark Shafer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Phillip Mark Shafer appeals the district court’s order

denying his petition for a writ of mandamus.              We have reviewed the

record and find no reversible error. Accordingly, we deny Shafer’s

motion for appointment of counsel and affirm for the reasons stated

by   the      district     court.       See     Shafer      v.    Maryland,    No.

8:07-cv-02088-PJM (D. Md. filed Aug. 23, 2007 & entered Aug. 24,

2007). We also deny Shafer’s request for oral argument because the

facts   and    legal     contentions   are     adequately    presented    in   the

materials     before     the   court   and     argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 2 -